DETAILED ACTION

	This is a Non-Final Rejection in response to the RCE and claims filed 05/23/22.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, which depends from claim 1, recites “a plurality of specimens of imprints formed from ridges and ink strips” which is indefinite.   The claim does properly incorporate the subject matter of claim 1 e.g. “the strip-shaped ridges” and “the first and/or second ink strips”.  Thus it is unclear whether “ridges and inks strips” is referring to the limitations from claim 1, or whether different “ridges or ink strips” are being claimed.  Claims 15-20 depend on claim 14 and are further indefinite for similar reasons. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-12, 19, and 21-23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivan et al. (US 2009/0091591).
In respect to claims 1, 4-5, 9-12, 19, 22, and 23, Sivan et al. disclose a method of printing structured as a color-shift surface comprising: printing a relief structure on an object 210 having strip-shaped ridges 221/222/223 at a distance from one another, each having a first and second flank side (Fig. 2a-2b) and conformational printing of a pattern having a first ink strips 240-245, which may comprise parallel lines (0025); the first ink strips 240-245 determine a color, brightness and/or another visual effect from a slanted view (0011).  The ink is isotropic (single color) different than the color of the strip-shaped ridges (0010); both the strip-shaped ridges 221/222/223 and the first ink strips 240-245 may be printed via a digital ink jet printer (0012-0014). Sivan et al. disclose that the first ink strips may contain at least 6 ink strips 240-245, and thus “second ink strips”, the strips may be of different colors, and formed on each flank “mirror images” which do not cover each other e.g. 241 and 243 (0026), wherein surfaces between the regions are not covered by ink strips (Fig. 2b).
In respect to the amended subject matter, Sivan et al. disclose that the ridges are “hills” formed of ink, and that the area between the hills are denoted “valleys” (0021), thus the “valleys” represent “regions of the surface between the ridges that have remained planar” (Fig. 2b); Sivan et al. further disclose that the first and/or second strips may be printed on the flanks of the strips (as detailed above) and/or in the valleys (0019), thus the ink strips may be printed on a flank and adjacent valley.
In respect to claim 21, Sivan et al. disclose the claimed invention for the reasons stated above, including different ink strips forming different patterns by viewing angle (positions on the ridges) (0031).  One of ordinary skill will readily infer that this would include lengths of the ridges with both ink forming the first pattern and second patterns present, as well as lengths with neither present.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. (US 2009/0091591) in view of Inoue et al. (JP 2003/011484).
Sivan et al. substantially disclose the claimed invention for the reasons stated above, including multiple ridges with different colors, but do not disclose these ridges intersecting at an angle, however, Inoue et al. teach a similar invention (Fig. 4), wherein multiple ridges may be provided at angles to one another (Fig. 6).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least two of the ridges of Sivan eta l.  in different directions in view of Inoue et al. to provide different latent images from different slanting directions (Abstract).

Claims 8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan et al. (US 2009/0091591) in view of Borgsmuller et al. (US 2018/0022143).
These claims are unclear for the reasons stated above.  SIven et al. substantially disclose the claimed invention for the reasons stated above, but do not disclose providing the ink strips in individually modifying form  
Borgsmuller et al. teach a similar method of printing an imprint structured as a color-shift surface, comprising: printing a relief structure (relief embossing) having a plurality of strip-shaped ridges 110-114 onto a surface of object wherein the strip-shaped ridges are raised and at a distance from one another, each having a first side flank and second side flank (Fig. 7a); and conformal printing of a pattern of a plurality of first ink strips e.g. 31 (isotropic color), wherein the first ink strip is stronger from particular viewing directions (0107-0108-0111); the printing is carried out by a digital printing technique, such as via a laser (0050).  Borgsmuller et al. disclose that the colors are chosen, and the strip-shaped ridges small enough, to impart a homogenous color effect to the human eye (0032). Borgsmuller et al. further teach the ink strips “printed in individually modified from, so as to allow tracking, back-tracking, and authentication…” (0114; Fig. 9a-9b).  It would have been obvious to modify the ink strips taught in Sivan et al. to individualize a series of documents in view of Borgsmuller.  The use of a “serial number” is explicitly for this purpose.



Response to Arguments

Applicant's arguments filed 05/23/22 have been fully considered but they are not persuasive.
The applicant contends that Sivan et al. do not disclose the new limitation of “wherein regions of the surface between the ridges that have remained planar are printed with at least one of the first ink strips and second ink strips”, citing that “Sivan et al. expressly teaches to transfer the ink pixels 240-245 to the layers of ink 221-223)…this features [sic] is also shown in Figure 2b of Sivan et al., which shows clearly and explicitly that only the lines 221, 222, and 223 (made out of ink layers 230-235 a-c) are overprinted and the regions are not printed at all”.  The Examiner readily cedes that the Drawing only shows that the ridges “hills” are shown printed in Figure 2b, however, Sivan et al. explicitly discloses that the “valleys” (planar regions between the ridges “hills’) may alternatively or additionally be printed (See Rejection above).
Upon further consideration, claims 14-20 have been rejected under 35 USC 112(b) (See Rejection above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637